DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on November 4, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “[a] sprinkler head accessory installed in a through hole of a ceiling board comprising” in lines 1-2.  As written, the transitional phrase “comprising” refers to the “ceiling board.”  Yet, the body of the claim appears to refer to elements of the sprinkler head accessory.  It is uncertain whether the elements cited in the body of the claim are elements of the sprinkler head accessory or the ceiling board.
Claim 6 recites the limitation "the pieces" in in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the ventilation portion is a second gap” in line 3.  Parent claim 1 recites “a ventilation portion constituted by a first gap” in line 9.  Claim 9 either contradicts or attempts to undo the limitation of parent claim 1 by redefining the ventilation portion from a first gap to a second gap.
Claim 11 recites the limitation "the radial direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ceiling surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 5-7, 9 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elder (6,484,809). 
Elder discloses a sprinkler head accessory installed in a through hole 22 of a ceiling board 24 comprising:
an outer ring 12 disposed between a sprinkler head 18 and the ceiling board 24;
an inner ring 58 disposed between the outer ring and the sprinkler head;
wherein the inner ring has a flat fact (the lower edge face of mounting member 58 that faces downward) and an opposing wall portion (vertical wall portion of mounting member 58), the opposing wall portion facing the outer ring and arranged on an outer edge of the flat face (the outer face of the vertical wall is arranged on the outer edge of the flat face);
wherein the flat face has a circular hole for installing the sprinkler head (see fig. 4);
wherein a ventilation portion (gap between the outer surface 50 and the vertical wall portion of mounting member 58) constituted by a first gap (one of the gaps between mounting protrusions 56) which passes from an indoor side of the ceiling board to a back side of the ceiling board is provided between the outer ring and the opposing wall portion;
wherein the outer ring has a tube portion;
wherein the inner ring has a plurality of pieces 60 in contact with the tube portion of the outer ring and has a recessed portion (portion circumferentially between notches 60) formed away from the tube portion between two of the plurality of pieces;
wherein the ventilation portion is constituted by the first gap formed between the opposing wall portion rising from the recessed portion and the tube portion;
a second gap (a second circumferential gap between the protrusions 56).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot based the new grounds of rejections (new reading of Elder).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK